 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Cese 2:18-cV-01191-JLR `Document 30~1 Fi!ed 01/14/19 Page 1 of 2

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

J.R,, by and through his parents and guardians,
Ju.R. and Ja.VR., individually, on behalf of Case No. 2:18-cv-01191 JLR
similarly situated `indlvi.duals, _
7 ORDER EXTENDING CLASS
Plaintiff, ` CERTIFICATION DEADL[NES
v.

BLU‘Er CROSS AND BLUE SHIELD OF
ILLINOIS; CATHOLIC I-]EALTH
INITI'ATIVES MEDICAL PLAN; and
CATHOLIC l-]EALTH INITIATIVES,

De't`endants.

 

 

 

 

This matter is before the Court on the joint motion of the Parties seeking to extend
the deadline for completing discovery on class certification and the deadline for Plaintiff to
tile a motion for class certification

7 The Court has reviewed the joint motion, as Well as the pleadings, tiles and court
records in this matter. Being otherwise fully advised, the Court finds there is cause for the
motion and ORDERS:

1. The Parti-es’ joint motion is GRANTED;

2. The deadline for completing discovery on class certification is extended to
July 19, 2019; and

' ' 1 j McKENZIE RO’I'HWELL
ORDER EXTENDlNG CLAS S CERTIFICATION DEAD_LTNES 1 BARLOW & CGUGHRAN, P_S'
2:13-cv-01191 JLR 1325 vourm-l AVL'NUE, suits 910
sEATTLE, wA aaron
(2061224-9900

853 001 ual4l902

 

 

 

10.
11
12
13
14
15
16
17
is
19
20
21
22

23

 

 

Case 2:18-cV-01191-.31_R Document 30-1 Filed 01/14/19 Page 2 of 2

3. The deadline for P'laintiff to file a motion for class certification is extended to

August 19', 2019.

. §`v -
Ho`n'orable ames L.Robart V
United Stat s District Judge

Dated: January li, 2019.

  

 

ORDER EXTEND]NG CLASS CERTIFICATION DEADL]NES - 2 M°KENZIE RO IHWELL
_ _ . . BARLOW & COUGHRAN, P.S.
2:18~cv~01191 JLR 1325 rooms AvaNuE,. sUITE 910

SEATTLE, WA 98101
[206) 224-990{}
853 001 ua141902

 

